                Case 2:19-cr-00080-RAJ Document 45 Filed 05/03/21 Page 1 of 1



                                                  THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7   UNITED STATES OF AMERICA,                   ) No. CR19-080RAJ
                                                 )
 8                  Plaintiff,                   )
                                                 ) MOTION TO SEAL DEFENDANT’S
 9         v.                                    ) SENTENCING MEMORANDUM
                                                 )
10   BRYAN E. SARNOWSKI,                         )
                                                 )
11                  Defendant.                   )
                                                 )
12
13          COMES NOW the defendant, Bryan Sarnowski, by his counsel, and hereby moves
     this Court to order that the Defendant’s Sentencing Memorandum be filed under seal and
14
     secured from public access until further order of the Court.
15
            This motion is based upon the sensitive and confidential nature of information
16
     contained in said document which, if made public, could result in irreparable harm to the
17
     defendant.
18
            The public’s right of access is therefore outweighed by the interests of both the
19   public and the parties in protecting said files, records, and documents from public view,
20   thereby constituting a compelling reason to order that this Defendant’s Sentencing
21   Memorandum be sealed.
22
            DATED this 3rd day of May, 2021.
23
                                               Respectfully submitted,
24
25                                             s/ Nancy Tenney
                                               Assistant Federal Public Defender
26                                             Attorney for Bryan E. Sarnowski

      MOTION TO SEAL DEFENDANT’S                                    FEDERAL PUBLIC DEFENDER
                                                                       1601 Fifth Avenue, Suite 700
      SENTENCING MEMORANDUM                                              Seattle, Washington 98101
      (Bryan Sarnosski; CR19-080RAJ)                                                (206) 553-1100
